Citation Nr: 1541547	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left elbow tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for left elbow tendonitis and assigned a 10 percent disability rating.

In November 2011, the Veteran appeared at a Board hearing.  A transcript of that hearing is in the claims file.

This case was previously before the Board in April 2012 and again in July 2014, when it was remanded for further development, to include providing the Veteran an additional VA examination.  The examination was performed in August 2014.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Throughout the appeals period, the Veteran's left elbow tendonitis has been manifested by painful motion, particularly during flare-ups, with full range of motion and no associated neurological deficits.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for left elbow tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.59, 4.71a Diagnostic Codes 5206, 5207 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2007, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2007, May 2012 and August 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, the Veteran's left elbow disability picture has been largely consistent throughout the appeals period and staged ratings are not indicated.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

With respect to the question of pain, the Court has held that "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Diagnostic Code 5206 provides that flexion of the forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling for the major side and noncompensably (0 percent) disabling for the minor side; flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm limited to 45 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated as 20 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 90 degrees is rated 30 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 40 percent for the major side and 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 50 percent for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint that is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The following Diagnostic Codes are not applicable because the requisite symptomatology is not shown: Diagnostic Code 5205 (ankylosis of the elbow), Diagnostic Code 5209 (joint fracture or flail joint), Diagnostic Code 5210 (nonunion of the radius and ulna, with flail false joint), Diagnostic Code 5211 (impairment of the ulna), Diagnostic Code 5212 (impairment of the radius), and Diagnostic Code 5213 (impairment of supination and pronation of the forearm).

Facts and Analysis

A November 2006 X-ray of the Veteran's left elbow showed ossification and a bone spur at the point of the triceps tendon insertion upon the olecranon.

February 2007 treatment record noted the Veteran reporting an increase in pain in his left elbow with cold weather or when he bumped it.

At the July 2007 VA examination, the Veteran reported that with his job at the Post Office which required heavy lifting throughout the day he was starting to have pain in his elbows.  He had not noticed any swelling, grinding, popping or any loss of range of motion.  He had good strength in his arm, but experience pain at the back of the elbow at the prominence of the olecranon bones.  Examination showed no redness, swelling, or deformity of the elbow.  He had full range of motion in both elbows (0 to 145 degrees of flexion and 80 degrees of supination and pronation), and his motions were pain free.  There was no crepitus and the muscle strength was normal.  The Veteran was somewhat tender over the olecranon on the left elbow but there was no evidence of bursitis in that location.   

In 2008 the Veteran received two steroid injections in the epicondyle, six months apart, as treatment for the described radiating pain beginning in the left elbow.  

The Veteran testified at hearing that he felt like his job, which required more pushing and pulling, was putting additional stress on the left elbow joint.  He experienced increased pain when he struck his elbow on something, and he stated that he had been told surgery was not possible because of a bone spur in the elbow that would require damaging the muscles to remove.  His doctors had told him that he could take painkillers if the pain bothered him.  He stated that ideally he wanted to have his elbow back to what it was before, although he understood that was not possible. 

At the May 2012 VA examination, the examiner diagnosed lateral epicondylitis and triceps tendon tendinopathy/tendonitis at insertion site.  The Veteran demonstrated full range of motion in his left arm, with no evidence of painful motion even after three repetitions.  He had normal muscle strength and there was no evidence of any functional loss even after repetitive motion testing.  In an addendum opinion, the VA examiner stated that the Veteran was not expected to have any loss of range of motion in his elbow due to work-related activities such as lifting, pushing, and pulling.  The examiner, however, noted that increased pain with motion would be likely by the end of a work day.  The Veteran did not have any incapacitating episodes and he only occasionally took over-the-counter painkillers.  

At the August 2014 VA examination, the Veteran reported that his symptoms had become more pronounced with time, with the pain spreading farther from the elbow in both direction.  He denied having any paresthesias, numbness or motor deficits and there was no evidence of neurological impairment.  The Veteran did report having left elbow pain when doing push-ups on a daily basis to keep his core muscles strong.  He also reported pain when he would lean on the left elbow.  Range of motion was to 145 degrees or better with no evidence of painful motion.

With regard to the question of flare-ups and associated limitation of functioning as discussed in Mitchell, the Veteran denied having any incapacitating flare-ups, and was able to work, although he had some increased pain.  The Veteran had not noticed any swelling or any grinding or popping or any loss of range of motion in either elbow.  He was able to use his left elbow for all daily activities, including work, and the examiner did not expect him to have any loss of range of motion during conditions of normal use.  

In reviewing all of the evidence of record, the Board is satisfied that the currently assigned 10 percent disability rating for tendonitis is appropriate and a higher disability rating is not warranted.  Specifically, none of the VA examination, performed over a span of 7 years, have shown any limitation of motion of the left elbow, despite the fact that the Veteran has continued to work in a job which requires lifting, pushing, and pulling, and the fact that he has continued to engage in an exercise regimen involving almost daily push-ups.  At worst, he has painful but full range of motion in his left elbow; even flare-ups are not incapacitating and do not result in any loss of function.

The Veteran's current 10 percent disability rating is assigned based on the provision in Diagnostic Codes 5003 and 5010 that award 10 percent for painful motion in major joint.  Inasmuch as no limitation of motion is shown at any time, and painful motion is only shown during a flare-up, this disability rating is correct.  An increased, or 20 percent disability rating, would require that the Veteran demonstrate either limitation of flexion of the forearm to 90 degrees or limitation of extension of the forearm to 75 degrees.  Such is not shown or approximated, or even alleged, at the most extreme points of pain during a flare-up.  

As the preponderance of the evidence is against the Veteran's claim for increase, the benefit-of-the-doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b).




Extraschedular Rating

The threshold factor for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his left elbow tendonitis, namely pain with overuse.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 10 percent for left elbow tendonitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


